Per Curiam.  The record in case CR 85-185 from the Crittenden Circuit Court was tendered late, because the appellant’s attorney miscalculated the time for filing the record. The attorney for appellant, Gerald A. Coleman, admits responsibility for the miscalculation. That admission on the part of counsel constitutes good cause for granting the motion. Per Curiam Order of Feb. 5,1979,265 Ark. 964. The motion for a rule on the clerk is accordingly granted. A copy of this order will be sent to the Committee on Professional Conduct.